Citation Nr: 1209441	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964, April 1965 to April 1969, and September 1969 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Veteran appeared for a hearing before the Board in July 2010.  

The Board remanded the Veteran's claim for additional development in November 2010.  At that time, the Board noted that the Veteran's original claims file was lost or misplaced and a search of the missing claims file was to be undertaken pursuant to the provisions of M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  Upon negative response from the Records Management Center and the RO where the folder may be located (in this case Fargo, North Dakota) the folder was to be rebuilt.  It appears that the Appeals Management Center undertook additional development and determined that the claims file was not available and deemed the claims file missing.  

The issue of entitlement to service connection for a low back disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by a rating decision dated prior to December 2007.  It appears that the Veteran did not appeal the denial.

2.  The evidence received since the prior rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a low back disorder has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran apparently submitted a claim of entitlement to service connection for a neck disability prior to the filing of the current claim in June 2007.  The claim was denied by the RO in a rating decision dated prior to December 2007.  It is assumed that notice of the denial and notice of appellate rights were provided at that time.  The Veteran has not indicated that he perfected an appeal of that decision and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  As a result, service connection for a low back disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

It is not clear what evidence was before VA at the time of the prior final denial.  However, the claim was denied at some point prior to the December 2007 rating decision which determined that new and material evidence had not been received to reopen the claim.  

The Veteran submitted a claim to reopen his claim for service connection for a low back disorder in June 2007.  Evidence associated with the claims file consists of  copies of the Veteran's service medical records submitted by the Veteran, private treatment reports from Sanford Medical Center and Central Plains Clinic, VA outpatient treatment reports from the Sioux Falls VA Medical Center (VAMC), VA examination reports dated in September 2009 and December 2010, testimony from the Veteran and his spouse, and several statements from the Veteran.  

Because at least some of the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2011).  While it is not clear what the basis of the prior denial of the claim was, the Veteran has submitted testimony that he injured his back in service and has had trouble with his back since he left service.  He indicated that he has self-medicated over the years and that his back problems have increased in severity over time.   The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Moreover, the Veteran is also competent as a person with some medical training as the record shows that he served as a hospital corpsman in the Navy and became a registered nurse after service in 1985.  Therefore, his testimony regarding ongoing symptoms and self-treatment related to a low back condition between 1981 and 2001 constitute competent medical evidence.  Williams v. Brown, 4 Vet. App. 270 (1993) (opinion of a registered nurse is competent medical evidence requiring the Board to provide reasons and bases for finding that opinion unpersuasive).  Consequently, in the absence of the evidence that was considered as the basis for the previous denial, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for a low back disability is reopened.  The claim for service connection for a low back disability will be remanded for additional development.


ORDER

The claim of entitlement to service connection for a low back disability is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary.  

The Board previously remanded the Veteran's claim because a September 2009 VA examiner failed to provide an adequate rationale for the opinion that the Veteran's low back disability, diagnosed as mild L3-4 and L4-5 central spondylostenosis with spondylitic neural foraminal narrowing, was not related to his active service.  The September 2009 VA examiner based the opinion on a lack of contemporaneous medical records from the Veteran's separation from service until 2001.  However, mere lack of contemporaneous medical records is not fatal to a claim.  Dalton v. Nicholson, 21 Vet App. 23 (2007) (examination was inadequate where examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service records to provide a negative opinion).  The Board remanded the claim for another medical opinion so that the examiner could discuss the service records that show in-service treatment for back pain, a notation of recurrent back pain at the Veteran's separation from service in 1981, and to address testimony from the Veteran and his spouse regarding the Veteran's reports of ongoing low back symptoms since service and his self-treatment for the his low back.  

A December 2010 VA examiner diagnosed the Veteran with spinal stenosis, degenerative disc disease, degenerative arthritis, and lumbago.  The examiner concluded that the it was less likely than not that the Veteran's current back problems were the result of or incurred during any period of active service in 1972, 1973 or two other episodes of treatment in service, and were not related to the notation of recurrent low back pain noted at the Veteran's 1981 separation from service.  The examiner noted that there was no consistent treatment pattern for the Veteran's low back pain and the next time he had low back pain was many years later.  The examiner indicated that the Veteran reported that he did not complain of back pain at any time because he was working as a medic and continued to work despite the pain.  However, the examiner again did not consider the Veteran's report of continuing back pain and self-treatment for many years following service and again relied on a lack of contemporaneous treatment records.  Consequently, the Board finds that the examiner's opinion is not adequate for rating purposes.

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand. If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The previous Board remand requested that the Appeals Management Center request any and all VA treatment records pertaining to treatment for the Veteran's low back.  An undated screen shot of the CAPRI system added to the claims file at some point after the November 2010 Board remand indicates that no progress notes were found at the Fargo VAMC.  However, records from the Sioux Falls VAMC dated from November 2007 to August 2010 were associated with the claims file.  Because it is not clear what time period was searched at the Fargo VAMC and because there may be additional more recent treatment records from the Sioux Falls VAMC, another request for any and all records of VA treatment related to the low back should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records pertaining to the Veteran's low back.  Any negative responses should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for an examination with an orthopedic medical specialist who has not previously examined him to determine the nature and etiology of any low back disability.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

a)  Diagnose any current low back disability.

b)  Is it at least as likely as not (50 percent or more probability) that any low back disability was incurred in or is due to or the result of any period of the Veteran's active duty service, including treatment for a low back disability in 1972 and 1973, two other episodes of treatment in service, and complaints of back pain at the Veteran's separation from service in 1981?  The examiner must consider the Veteran's statements regarding the incurrence of a low back disability, and his statements and the statements of his spouse regarding the continuity of symptomatology and self-treatment since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  Lay evidence is potentially competent to support the presence of a disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

c) The examiner should reconcile the opinion with the September 2009 and December 2010 VA examiners' opinions.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


